FILED
                             NOT FOR PUBLICATION                            JUN 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DANIEL CENTENO-CASTELLANOS,                      No. 10-15492

               Plaintiff - Appellant,            D.C. No. 4:09-cv-00573-DCB-
                                                 PSOT
  v.

UNITED STATES OF AMERICA; et al.,                MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Federal prisoner Daniel Centeno-Castellanos appeals pro se from the district

court’s judgment dismissing his action under Bivens v. Six Unknown Named Agents

of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging violations of his

Eighth Amendment rights. We have jurisdiction under 28 U.S.C. § 1291. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo the district court’s dismissal pursuant to the screening provisions

of 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We

affirm.

      The district court properly dismissed the action because Centeno-Castellanos

failed to allege any facts in his second amended complaint suggesting that any

defendant knew of and disregarded an excessive risk to his safety. See Farmer v.

Brennan, 511 U.S. 825, 835, 837 (1994) (to state a claim for deliberate

indifference, “the official must both be aware of facts from which the inference

could be drawn that a substantial risk of serious harm exists, and he must also draw

the inference”; negligence is insufficient).

      Centeno-Castellanos’s remaining contentions, including those concerning

appointment of counsel, are unpersuasive.

      AFFIRMED.




                                           2                                  10-15492